 

Case 1:16-cr-02924-WJ Document 51 Filed 03/28/19 Page 1 of 2

March 2S" 2014

 

 

 

 

: Ae
VS XS

 

 

: __ 1 ;
Sarge Chacon, Defenclan THAR 26 PH B36
CLEA BNOD FOR - Moh

 

 

Docket o. Al Conteh cuaugs

 

 

“To the Honacable Cour,

 

1 L, sorge Chacon, Ve AePendant, Arn hecely
not ying the. Stoke of “Neues Mexico On this doy,
Mach 7 sty 2o\4 of OT” locodion. —L Om 10 Federal
OO

Cushody and +\ne County of Berallio has Known
this yc Some. time. “Tara *elling he Stade of
New Mexican to extradite me loack” So \be. heard an
end: ea _Clharees pursuant +04 13.

ToS NT

Respectfully Cyslomibted on March 2S, ZOl4.

 

 

 

“Senge. acon & 3466 G05

United States Veni Nentioy

 

P.0. Box 5000
Yazoo Cty, Ms 3A\a4

 

 

 
 

Case 1:16-cr-02924-WJ Document 51 Filed 03/28/19 Page 2 of 2

ce,
Orge Chace te ey leGaS7

oO
0 oh EO, sesmny mee

Ya250 cole AAS BUTT

 

Sone epee ane bere >

wee

 

“RECEIVED:

ALBUQUERQUE, NEW MEXICO

MAR 28 2019

MITCHELL FP. CLFERS
in, | CLERK

<>88466-0512
Pete V Domenic Courthouse

3335#270 Lomas BLVD NW
Albuquerque, NM 87102 ——
United States

=

 

PH ip pip hyp ipagaphegecViag ef Appa

       
